Title: Virginia Delegates to Benjamin Harrison, 15 January 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philadelphia Jany. 15. 1782.

Having informed your excellency in our last letter, that we should repeat our dispatches, transmitted to Capt. Irish, unless you should announce the receipt of them by yesterday’s post, and hearing nothing from the executive, we shall prepare them for the mail of the next week. We unfortunately supposed, that he would convey them in the most expeditious manner. But we have now reason to believe, that his delay on the road has been occasioned by sickness.
The inclosure contains an answer to the letter, addressed to General Washington by the speaker of the house of delegates on the subject of thanks. We beg leave to consign it to your excellency’s care.
We have the honor, Sir, to be with great respect and esteem yr. mo. ob: servt’s
Jas. Madison Jr.Jos: Jones.Edm: Randolph.
